Exhibit 10.1

Execution Version 

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into effective as of December 19, 2012, (the “Effective Date”), by and
among BB&T CORPORATION, a North Carolina corporation (“BB&T”), BRANCH BANKING
AND TRUST COMPANY, a North Carolina chartered commercial bank (“BBTC”), and
KELLY S. KING, an individual (“Executive”). BB&T and BBTC are collectively
referred to as the “Employer”.

RECITALS

WHEREAS, Employer and their Affiliates are engaged in the banking and financial
services business; and

WHEREAS, Executive is experienced in, and knowledgeable concerning, the material
aspects of such business; and

WHEREAS, Executive is presently employed as the Chief Executive Officer of BB&T
and BBTC pursuant to the terms of an employment agreement dated as of November
13, 2008 (the “Predecessor Agreement”); and

WHEREAS, Employer and Executive desire to amend certain terms of the Predecessor
Agreement; and

WHEREAS, BB&T, BBTC and Executive have determined that it is in their respective
best interest to enter into this Agreement on the terms and conditions as set
forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

AGREEMENT

1.EMPLOYMENT TERMS AND DUTIES.

1.1              Employment. Employer hereby employs Executive, and Executive
hereby accepts employment by Employer commencing on the Effective Date, upon the
terms and conditions set forth in this Agreement. Executive agrees to serve as
(i) an employee of Employer and as an employee of one or more of Employer’s
Affiliates; (ii) on such committees and task forces of the Employer (including,
without limitation, BB&T’s Executive Management Team), as Executive may be
appointed from time to time; and (iii) as a member of the Board of Directors of
BB&T and/or BBTC as Executive may be appointed from time to time.
Notwithstanding the foregoing, in no event shall the failure to appoint or
reappoint Executive to any committee or task force or Board of Directors be
considered or treated either as a breach of this Agreement by the Employer or as
a termination of Executive’s employment.

 
 

 

1.2              Duties. Executive shall serve as Chief Executive Officer of
BB&T and BBTC, and shall report to the Boards of Directors of Employer.
Executive shall devote all of Executive’s business time, attention, knowledge
and skills solely to the business and interests of Employer and their Affiliates
and shall not be otherwise employed. Executive shall at all times comply with
and be subject to such policies and procedures as Employer may establish from
time to time including, without limitation, conflict of interest policies.
Employer and their Affiliates shall be entitled to all of the benefits, profits
and other emoluments arising from or incident to all work, services and advice
of Executive, and Executive shall not, during the Term, become interested,
directly or indirectly, in any manner, as a partner, officer, director,
stockholder, advisor, employee or in any other capacity in any other business
similar to the business of Employer and their Affiliates. Nothing contained
herein shall be deemed, however, to prevent or limit the right of Executive to
invest in a business similar to the business of Employer and their Affiliates if
such investment is limited to less than one (1) percent of the capital stock or
other securities of any corporation or similar organization whose stock or
securities are publicly owned or are regularly traded on any public exchange.

1.3              Term. Subject to the provisions of Section 1.6 below, unless
extended or shortened as provided in this Agreement, the term of employment of
Executive under this Agreement shall commence on the Effective Date, and shall
continue until the expiration of a period of thirty-six (36) consecutive months
immediately following the Effective Date (the “Term”). As of the first day of
each calendar month commencing January 1, 2013, the Term shall be automatically
extended (without any further action of or by Employer or Executive) for an
additional successive calendar month; provided, however, that on any one month
anniversary date, either Employer or Executive may serve notice to the other
parties to fix the Term to a definite thirty-six (36) month period from the date
of such notice and no further automatic extensions shall occur. The Term as it
may be extended pursuant to this Section 1.3, or, as it may be shortened in
accordance with Section 1.6, is hereinafter referred to as the “Term”.

1.4              Compensation And Benefits.

1.4.1        Base Salary. In consideration of all of (i) the services rendered
to Employer and Employer’s Affiliates hereunder by Executive, and (ii)
Executive’s covenants hereunder, Employer shall, during the Term, pay Executive
a salary at the annual rate of Nine Hundred Eighty-Five Thousand Dollars
($985,000) (the “Base Salary”), payable in equal cash installments in accordance
with Employer’s regular payroll practices, but no less frequently than monthly.
The annual Base Salary may be increased, but not decreased without the written
consent of Executive, from time to time in the sole discretion of Employer and
any such increased “Base Salary” shall thereafter constitute “Base Salary” for
purposes of this Agreement, and may not thereafter be reduced without the
written consent of Executive.

1.4.2        Incentive Compensation. During the Term, Executive shall continue
to participate in any bonus or incentive plans of Employer, whether any such
plan provides for awards in cash or securities, made available to other
executives of Employer similarly situated to Executive, as such plan or plans
may be modified from time to time, or such other similar plans for which
Executive may become eligible and designated a participant.

- 2 -

 

 

1.4.3        Employee Benefits. Executive shall be eligible to participate in
such employee benefits plans and programs of Employer (such as retirement, sick
leave, vacation, group disability, health, life, and accident insurance) as may
be in effect from time to time (and subject to the terms thereof) during the
Term as are afforded to other similarly situated executives of BB&T.

If, during the Term, Executive becomes eligible for benefits under the Pension
Plan and retires, Executive shall be eligible to participate in the same retiree
health care program provided to other retiring employees of BB&T who are also
retiring at the same time. During the Compensation Continuance Period, Executive
shall be deemed to be an “active employee” of Employer for purposes of
participating in BB&T’s health care plan and for purposes of satisfying any age
and service requirements under BB&T’s retiree health care program. Thus, if
Executive has not satisfied either the age or service requirement (or both)
under BB&T’s retiree health care program at the time payment of Executive’s
Termination Compensation begins, but satisfies the age or service requirement
(or both) at the time such Termination Compensation payments end, Executive
shall be deemed to have satisfied the age or service requirement (or both) for
purposes of BB&T’s retiree health care program as of the date Executive’s
Termination Compensation payments end. For purposes of satisfying any service
requirement under BB&T’s retiree health care program, Executive shall be
credited with one year of service for each Computation Period which begins and
ends during the Compensation Continuance Period.

1.5              Business Expenses. Employer shall, upon receipt from Executive
of supporting receipts to the extent required by applicable income tax
regulations and Employer’s reimbursement policies, reimburse Executive for all
out-of-pocket business expenses reasonably incurred by Executive in connection
with Executive’s employment hereunder.

1.6              Termination. Executive’s employment shall terminate upon the
occurrence of any of the following at any time during the Term (the date of such
termination, the “Termination Date”), and the Term shall automatically terminate
immediately following any such termination of employment:

1.6.1        Death. Executive’s employment shall terminate automatically upon
Executive’s death.

1.6.2        Retirement. Executive’s employment shall terminate automatically
upon Executive’s Retirement.

1.6.3        Disability. Executive’s employment shall terminate immediately upon
the reasonable determination by Employer that Executive shall have been unable
to substantially perform the essential functions of Executive’s duties by reason
of a physical or mental disability, with or without reasonable accommodation,
for a period of twelve (12) consecutive months (“Disability”); provided that
prior to any such termination for Disability, the Boards of Directors of
Employer shall have given Executive at least thirty (30) days’ advance written
notice of Employer’s intent to terminate Executive due to Disability, and
Executive shall not have returned to full-time employment by the thirtieth
(30th) day after such notice (termination pursuant to this Section 1.6.3 being
referred to herein as termination for Disability).

- 3 -

 

 

1.6.4        Voluntary Termination. Executive’s employment shall terminate on
the date specified in Executive’s written notice to Employer’s Boards of
Directors of Executive’s voluntary termination of employment; provided, however,
that Employer may accelerate the effective date of such termination (and the
Termination Date) (termination pursuant to this Section 1.6.4 being referred to
herein as “Voluntary Termination”).

1.6.5        Termination for Just Cause. Executive’s employment shall terminate
immediately following notice of termination for “Just Cause” (as defined below),
specifying such Just Cause, given by Employer’s Boards of Directors (termination
pursuant to this Section 1.6.5 being referred to herein as termination for “Just
Cause”). “Just Cause” shall mean and be limited to any one or more of the
following: Executive’s personal dishonesty; gross incompetence; willful
misconduct; breach of a fiduciary duty involving personal profit; intentional
failure to perform stated duties; willful violation of any law, rule or
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order; conviction of a felony or of a misdemeanor involving
moral turpitude; unethical business practices in connection with Employer’s
business; misappropriation of Employer’s or their Affiliates’ assets (determined
on a reasonable basis) or material breach of any other provision of this
Agreement; provided, that Executive has received written notice from Employer of
such material breach and such breach remains uncured for a period of thirty (30)
days after the delivery of such notice. Notwithstanding the foregoing, during
the Change of Control Period, “Just Cause” shall mean and be limited to
Executive’s willful misconduct or gross negligence that causes material harm to
Employer or Executive’s conviction of a felony. For purposes of this paragraph,
no act or failure to act, on the part of Executive, shall be considered
“willful” unless it is done, or omitted to be done, by Executive in bad faith or
without a reasonable belief that Executive’s action or omission was in the best
interests of Employer.

1.6.6        Termination Without Just Cause. Executive’s employment shall
terminate immediately on the date specified in a written notice of termination
without Just Cause from Employer’s Boards of Directors to Executive (termination
pursuant to this Section 1.6.6 being referred to herein as termination “Without
Just Cause”).

1.6.7        Good Reason Termination. Subject to the following, Executive’s
employment shall terminate thirty (30) days following the written notice by
Executive to Employer’s Boards of Directors described in this Section 1.6.7;
provided, however, that during any such thirty (30) day period, Employer may
suspend, with no reduction in pay or benefits, Executive from Executive’s duties
as set forth herein (including, without limitation, Executive’s position as a
representative and agent of Employer and Employer’s Affiliates) (termination
pursuant to this Section 1.6.7 being referred to herein as “Good Reason
Termination”). For purposes of this Section 1.6.7, a Good Reason Termination
shall occur when Executive provides written notice to Employer’s Boards of
Directors of termination for “Good Reason”, which, as used herein, shall mean
the occurrence of any of the following events without Executive’s express
written consent:

(i)                 the assignment to Executive of duties inconsistent with the
position and status of Chief Executive Officer of Employer; or

- 4 -

 

 

(ii)               a reduction by Employer in Executive’s annual Base Salary as
then in effect; or

(iii)             the exclusion of Executive from participation in Employer’s
employee benefit plans (in which Executive meets the participation eligibility
requirements) in effect as of, or adopted or implemented on or after, the
Effective Date, as the same may be improved or enhanced from time to time during
the Term;

(iv)             during the Change of Control Period, a reduction in Executive’s
incentive compensation targets, including without limitation equity-based
incentive compensation targets;

(v)               during the Change of Control Period, a relocation of
Executive’s principal place of employment resulting in a material increase in
Executive’s commute to and from Executive’s primary residence (for this purpose
a one-way increase in Executive’s commute by thirty-five (35) miles or more
shall be deemed material) in comparison to Executive’s principal place of
employment immediately prior to the applicable Change of Control; or

(vi)             any purported termination of the employment of Executive by
Employer which is not effected in accordance with this Agreement;

provided, however, that an event shall not constitute Good Reason unless, within
ninety (90) days of the initial existence of an event, Executive gives Employer
at least thirty (30) days’ prior written notice of such event setting forth a
description of the circumstances constituting Good Reason and Employer fails to
cure such within the thirty- (30-) day period following Employer’s receipt of
such written notice.

1.6.8        No Other Remedies. Termination pursuant to this Agreement shall be
in limitation of and with prejudice to any other right or remedy to which
Executive may otherwise be entitled at law or in equity against Employer, its
affiliates, and its agents, shareholders, employees, officers and directors.

1.6.9        Notice of Termination. A termination of Executive’s employment by
Employer or Executive for any reason other than death shall be communicated by a
written notice to the other parties, which written notice shall specify the
effective date of termination.

1.7              Termination Compensation And Post-Termination Benefits.

1.7.1        Retirement, Voluntary Termination, Termination for Just Cause, or
Termination for Death. In the case of termination of Executive’s employment
hereunder due to Executive’s death in accordance with Section 1.6.1 above, or
Executive’s Retirement in accordance with Section 1.6.2 above, or Executive’s
Voluntary Termination of employment hereunder in accordance with Section 1.6.4
above, or a termination of Executive’s employment hereunder for Just Cause in
accordance with Section 1.6.5 above, (i) Executive shall not be

- 5 -

 

entitled to receive payment of, and Employer shall have no obligation to pay,
any severance or similar compensation attributable to such termination
(including, without limitation, Termination Compensation), other than Base
Salary earned but unpaid; any bonuses and incentive compensation for the
preceding year that was previously earned by Executive but unpaid on the
Termination Date; accrued but unused vacation to the extent allowed by BB&T’s
vacation pay policy; vested benefits under any Employer sponsored employee
benefit plan; and any unreimbursed business expenses pursuant to Section 1.5
hereof incurred by Executive as of the Termination Date; (ii) Employer’s other
obligations under this Agreement shall immediately cease; and (iii) except for
termination as a result of Executive’s death, Executive agrees to comply with
Executive’s Section 2 covenants (including, without limitation, compliance with
the noncompetition and nonsolicitation covenants of Section 2) for a one (1)
year period following Executive’s Termination Date.

 

1.7.2        Termination for Disability. In the case of a termination of
Executive’s employment hereunder for Disability in accordance with Section 1.6.3
above, during the first twelve (12) consecutive months of the period of
Executive’s Disability, Executive shall continue to earn all compensation
(including bonuses and incentive compensation) to which Executive would have
been entitled if Executive had not been disabled, such compensation to be paid
at the time, in the amount, and in the manner provided in Section 1.4, inclusive
of any compensation received pursuant to any applicable disability insurance
plan of Employer. Thereafter, Executive shall receive only compensation to which
Executive is entitled under any applicable disability insurance plan of
Employer; and Executive shall have no right to receive any other compensation
(such as Termination Compensation) or other benefits upon or after Executive’s
Termination Date. In the event a dispute arises between Executive and Employer
concerning Executive’s Disability or ability to continue or return to the
performance of his duties as aforesaid, Executive shall submit, at the expense
of Employer, to examination of a competent physician mutually agreeable to the
parties, and such physician’s opinion as to Executive’s capability to so perform
shall be final and binding upon Employer and Executive.

1.7.3        Termination Without Just Cause. In the case of a termination of
Executive’s employment hereunder Without Just Cause in accordance with Section
1.6.6, Executive shall be entitled to the following in lieu of any other
compensation or benefits (under Section 1.4 of this Agreement or otherwise) from
Employer:

(i)                 Executive shall receive Termination Compensation each month
during the Compensation Continuance Period, subject, however, to Executive’s
compliance with Executive’s Section 2 covenants (including, without limitation,
compliance with the noncompetition and nonsolicitation covenants of Section 2)
for a one (1) year period following Executive’s Termination Date.

(ii)               Employer shall use their best efforts to accelerate vesting
of any unvested benefits of Executive under any employee stock-based or other
benefit plan or arrangement to the extent permitted by Code Section 409A or
other applicable law and the terms of such plan or arrangement.

- 6 -

 

 

(iii)             Employer shall make available to Executive, at Employer’s
cost, outplacement services by such entity or person as shall be designated by
Employer, with the cost to Employer of such outplacement services not to exceed
Twenty Thousand Dollars ($20,000).

(iv)             During the Compensation Continuance Period, Executive shall
either continue to participate (treating Executive as an “active employee” of
Employer for this purpose) in the same group hospitalization plan, health care
plan, dental care plan, life or other insurance or death benefit plan, and any
other present or future similar group employee benefit plan or program for which
officers of Employer generally are eligible, on the same terms as were in effect
prior to Executive’s Termination Date, or, to the extent such participation is
not permitted by any group plan insurer, under comparable individual plans and
coverage (to the extent commercially available).

The Termination Compensation and other benefits provided for in this Section
1.7.3 shall be paid by Employer in accordance with the standard payroll
practices and procedures in effect prior to Executive’s Termination Date. If
Executive breaches Executive’s obligations under Section 1.7.3 or Section 2 of
this Agreement, Executive shall not be entitled to receive any further
Termination Compensation or benefits pursuant to this Section 1.7.3 from and
after the date of such breach.

1.7.4        Good Reason Termination. A Good Reason Termination under Section
1.6.7 shall entitle Executive to the following in lieu of any other compensation
or benefits (under Section 1.4 of this Agreement or otherwise) from Employer:

(i)                 Executive shall receive Termination Compensation each month
during the Compensation Continuance Period, subject, however, to Executive’s
compliance with his Section 2 covenants (including, without limitation,
compliance with the noncompetition and nonsolicitation provisions of Section 2)
for a one (1) year period following Executive’s Termination Date.

(ii)               Employer shall use their best efforts to accelerate vesting
of any unvested benefits of Executive under any employee stock-based or other
benefit plan or arrangement to the extent permitted by Code Section 409A or
other applicable law and the terms of such plan or arrangement.

(iii)             Employer shall make available to Executive, at Employer’s
cost, outplacement services by such entity or person as shall be designated by
Employer, with the cost to Employer of such outplacement services not to exceed
Twenty Thousand Dollars ($20,000).

(iv)             During the Compensation Continuance Period, Executive shall
either continue to participate (treating Executive as an “active employee” of
Employer for this purpose) in the same group hospitalization plan, health

- 7 -

 

 

care plan, dental care plan, life or other insurance or death benefit plan, and
any other present or future similar group employee benefit plan or program for
which officers of Employer generally are eligible, on the same terms as were in
effect prior to Executive’s Termination Date, or, to the extent such
participation is not permitted by any group plan insurer, under comparable
individual plans and coverage (to the extent commercially available).

The Termination Compensation and other benefits provided for in this Section
1.7.4 shall be paid by Employer in accordance with the standard payroll
practices and procedures in effect prior to Executive’s Termination Date. If
Executive breaches Executive’s obligations under Section 1.7.4 or Section 2 of
this Agreement, Executive shall not be entitled to receive any further
Termination Compensation or benefits pursuant to this Section 1.7.4 from and
after the date of such breach.

1.7.5        Change of Control. If the employment of Executive is terminated
during the Change of Control Period by Employer other than for Just Cause or by
Executive for Good Reason, Executive shall be entitled to the following
Termination Compensation and benefits in lieu of any other severance benefits
from Employer:

(i)                 Executive shall receive Termination Compensation each month
during the Compensation Continuance Period.

(ii)               Employer shall use their best efforts to accelerate vesting
of any unvested benefits of Executive under any employee stock-based or other
benefit plan or arrangement to the extent permitted by Code Section 409A or
other applicable law and the term of such plan or arrangement.

(iii)             Employer shall make available to Executive, at Employer’s
cost, outplacement services by such entity or person as shall be designated by
Employer, with the cost to Employer of such outplacement services not to exceed
Twenty Thousand Dollars ($20,000).

(iv)             During the Compensation Continuance Period, Executive shall
either continue to participate (treating Executive as an “active employee” of
Employer for this purpose) in the same group hospitalization plan, health care
plan, dental care plan, life or other insurance or death benefit plan, and any
other present or future similar group employee benefit plan or program for which
officers of Employer generally are eligible on the same terms as were in effect
either (A) at his Termination Date, or (B) if such plans and programs in effect
prior to the Change of Control were, considered together as a whole, materially
more generous to the officers of Employer, than at the date of the Change of
Control; or, to the extent such participation is not permitted by any group plan
insurer, under comparable individual plans and coverage (to the extent
commercially available).

- 8 -

 

 

The Termination Compensation and other benefits provided for in this Section
1.7.5 shall be paid by Employer in accordance with the standard payroll
practices and procedures in effect prior to Executive’s Termination Date. If
Executive incurs a termination of employment pursuant to this Section 1.7.5,
Executive shall be subject to all of the provisions of Section 2 other than the
noncompetition and nonsolicitation provisions thereof. If Executive breaches
Executive’s obligations under Section 2 of this Agreement, exclusive of the
noncompetition and nonsolicitation provisions thereof, Executive shall not be
entitled to receive any further Termination Compensation or benefits pursuant to
this Section 1.7.5 from and after the date of such breach.

Should the circumstances of the termination of the employment of Executive
result in application of both Section 1.7.3 or Section 1.7.4 and this Section
1.7.5, this Section 1.7.5 shall be deemed to apply and control.

1.7.6        No Termination of Continuing Obligations. Termination of
Executive’s employment relationship with Employer in accordance with the
applicable provisions of this Agreement does not terminate those obligations
imposed by this Agreement which are continuing obligations, including, without
limitation, Executive’s obligations under Section 2; provided, however, that the
noncompetition and nonsolicitation provisions of Section 2.1 shall be
inapplicable upon Executive’s Termination Date if Executive’s employment is
terminated pursuant to Section 1.7.5. Any provision of this Agreement which by
its terms obligates Employer to make payments subsequent to termination of
Executive’s employment Term shall survive any such termination.

1.7.7        SERP. Executive is a participant in the BB&T Corporation
Non-Qualified Defined Benefit Plan (the “SERP”). The SERP was formerly known as
the Branch Banking and Trust Company Supplemental Executive Retirement Plan. The
SERP is a non-qualified, unfunded supplemental retirement plan which provides
benefits to or on behalf of selected key management employees. The benefits
provided under the SERP supplement the retirement and survivor benefits payable
from the Pension Plan. Except in the event the employment of Executive is
terminated by the Employer or BB&T for Just Cause or by Executive for any reason
other than Good Reason, the following special provisions shall apply for
purposes of this Agreement:

(i)                 The provisions of the SERP shall be and hereby are
incorporated in this Agreement. The SERP, as applied to Executive, may not be
terminated, modified or amended without the express written consent of
Executive. Thus, any amendment or modification to the SERP or the termination of
the SERP shall be ineffective as to Executive unless Executive consents in
writing to such termination, modification or amendment. The Supplemental Pension
Benefit (as defined in the SERP) of Executive shall not be adversely affected
because of any modification, amendment or termination of the SERP. In the event
of any conflict between the terms of this Section 1.7.7(i) and the SERP, the
provisions of this Section 1.7.7(i) shall prevail. Executive hereby agrees and
consents to Employer’s amendment of the SERP to comply with Section 409A.

- 9 -

 

 

2.ADDITIONAL COVENANTS OF EXECUTIVE.

2.1              Noncompetition. Executive acknowledges and agrees that the
duties and responsibilities to be performed by Executive under this Agreement
are of a special and unusual character which have a unique value to Employer and
their Affiliates, the loss of which cannot be adequately compensated by damages
in any action in law. As a consequence of his unique position as Chief Operating
Officer of Employer through December 31, 2008, and, effective January 1, 2009,
as Chief Executive Officer and President of BB&T and Chairman and Chief
Executive Officer of BBTC, Executive also acknowledges and agrees that Executive
will have broad access to Confidential Information, that Confidential
Information will in fact be developed by Executive in the course of performing
Executive’s duties and responsibilities under this Agreement, and that the
Confidential Information furnishes a competitive advantage in many situations
and constitutes, separately and in the aggregate, valuable, special and unique
assets of Employer and their Affiliates. Executive further acknowledges and
agrees that the unique and proprietary knowledge and information possessed by,
or which will be disclosed to, or developed by, Executive in the course of
Executive’s employment will be such that Executive’s breach of the covenants
contained in this Section 2.1 would immeasurably and irreparably damage Employer
and their Affiliates regardless of where in the Restricted Area the activities
constituting such breach were to occur. Thus, Executive acknowledges and agrees
that it is both reasonable and necessary for the covenants in this Section 2.1
to apply to Executive’s activities throughout the Restricted Area. In
recognition of the special and unusual character of the duties and
responsibilities of Executive under this Agreement and as a material inducement
to Employer to continue to employ Executive in this special and unique capacity,
Executive covenants and agrees that, to the extent and subject to the
limitations provided in this Section 2 (whichever portion may be applicable),
including the limitation on the duration of the covenants therein contained,
during the Term and upon termination of Executive’s employment for any reason,
or upon the expiration of the Term, Executive shall not, on Executive’s own
account or as an employee, associate, consultant, partner, agent, principal,
contractor, owner, officer, director, member, manager or stockholder of any
other Person who is engaged in the Business (collectively, the “Restricted
Persons”), directly or indirectly, alone, for, or in combination with any one or
more Restricted Persons, in one or a series of transactions:

(i)                 serve in any capacity of any Person who is engaged in the
Business in any state in the Restricted Area and who is a direct competitor of
Employer or of any Affiliate of Employer who is also engaged in the Business;

(ii)               provide consultative services to any Person who is engaged in
the Business in any state in the Restricted Area and who is a direct competitor
of Employer or of any Affiliate of Employer who is also engaged in the Business;

(iii)             call upon any of the depositors, customers or clients of
Employer (or of any Affiliate who is also engaged in the Business) who were such
at any time during the twelve-month period ending on the Termination Date whose
needs Executive gained information about during Executive’s employment with
Employer for the purpose of soliciting or providing any product or service
similar to that provided by Employer or their Affiliates;

- 10 -

 

 

(iv)             solicit, divert, or take away, or attempt to solicit, divert or
take away any of the depositors, customers or clients of Employer (or of any
Affiliate who is also engaged in the Business) who were such at any time during
the twelve-month period ending on the Termination Date whose needs Executive
gained information about during Executive’s employment with Employer; or

(v)               induce or attempt to induce any employee of Employer or their
Affiliates to terminate employment with Employer or their Affiliates.

Nothing in this Section 2.1 shall be read to prohibit an investment described in
the last sentence of Section 1.2.

2.2              Non-Disclosure Of Confidential Information; Non-Disparagement.
During the Term and at any time thereafter, and except as required by any court,
supervisory authority or administrative agency or as may be otherwise required
by applicable law, Executive shall not, without the written consent of the
Boards of Directors of Employer, or a person authorized thereby, communicate,
furnish, divulge or disclose to any Person, other than an employee of Employer
or an Affiliate thereof, or a Person to whom communication or disclosure is
reasonably necessary or appropriate in connection with the performance by
Executive of Executive’s duties as an employee of Employer, any Confidential
Information obtained by Executive while in the employ of Employer or any
Affiliate, unless and until such information has become a matter of public
knowledge at the time of such disclosure. Executive shall use Executive’s best
efforts to prevent the removal of any Confidential Information from the premises
of Employer or any of their Affiliates, except as required in connection with
the performance of Executive’s duties as an employee of Employer. Executive
acknowledges and agrees that (i) all Confidential Information (whether now or
hereafter existing) conceived, discovered or developed by Executive during the
Term belongs exclusively to Employer and not to him; (ii) that Confidential
Information is intended to provide rights to Employer in addition to, not in
lieu of, those rights Employer and their Affiliates have under the common law
and applicable statutes for the protection of trade secrets and confidential
information; and (iii) that Confidential Information includes information and
materials that may not be explicitly identified or marked as confidential or
proprietary. In addition, during the Term and at any time thereafter, Executive
shall not make any disparaging remarks, or any remarks that could reasonably be
construed as disparaging, regarding Employer or any of their Affiliates, or
their officers, directors, employees, partners, or agents. Executive shall not
take any action or provide information or issue statements, to the media or
otherwise, or cause anyone else to take any action or provide information or
issue statements, to the media or otherwise, regarding Employer or any of their
Affiliates or their officers, directors, employees, partners, or agents.

2.3              Use Of Unauthorized Software. During the Term, Executive shall
not knowingly load any unauthorized software into Executive’s computer (whether
personal or owned by Employer). Executive may request that Employer purchase,
register and install certain software or other digital intellectual property,
but Executive may not copy or install such software or intellectual property
himself. Executive acknowledges that certain software and digital intellectual
property is Confidential Information of Employer and Executive agrees, in
accordance with Section 2.2, to keep such software and intellectual property
confidential and not

- 11 -

 

 to use it except in furtherance of Employer’s Business or the operations of
Employer or its Affiliates.

 

2.4              Removal Of Materials. During the Term and at any time
thereafter, and except as may be required or deemed necessary or appropriate in
connection with the performance by Executive of Executive’s duties as an
employee of Employer, Executive shall not copy, dispose of or remove from
Employer or their Affiliates any depositor, customer or client lists, software,
computer programs or other digital intellectual property, books, records, forms,
data, manuals, handbooks or any other papers or writings relating to the
Business or the operations of Employer or their Affiliates.

2.5              Work Product. Employer alone shall be entitled to all benefits,
profits and results arising from or incidental to Executive’s Work Product (as
defined in this section 2.5). To the greatest extent possible, any work product,
property, data, documentation, inventions or information or materials prepared,
conceived, discovered, developed or created by Executive in connection with
performing Executive’s responsibilities during the Term (“Work Product”) shall
be deemed to be “work made for hire” as defined in the Copyright Act, 17
U.S.C.A.§ 101 et seq., as amended, and owned exclusively by Employer. Executive
hereby unconditionally and irrevocably transfers and assigns to Employer all
intellectual property or other rights, title and interest Executive may
currently have (or in the future may have) by operation of law or otherwise in
or to any Work Product. Executive agrees to execute and deliver to Employer any
transfers, assignments, documents or other instruments which may reasonably be
necessary or appropriate to vest complete title and ownership of any Work
Product and all associated rights exclusively in Employer. Employer shall have
the right to adapt, change, revise, delete from, add to and/or rearrange the
Work Product or any part thereof written or created by Executive, and to combine
the same with other works to any extent, and to change or substitute the title
thereof, and in this connection Executive hereby waives the “moral rights” of
authors as that term is commonly understood throughout the world including,
without limitation, any similar rights or principles of law which Executive may
now or later have by virtue of the law of any locality, state, nation, treaty,
convention or other source. Unless otherwise specifically agreed, Executive
shall not be entitled to any compensation in addition to that provided for in
this Agreement for any exercise by Employer of its rights set forth in this
Section 2.5. In the event any Work Product qualifies for protection under the
United States Patent Act, 35 U.S.C. § 1 et. seq., as amended, and Executive
agrees to bear the cost of seeking a patent from the U.S. Patent Office,
Employer agrees, upon the issuance of such patent and upon receipt from
Executive of reimbursement of all costs and expenses related to obtaining such
patent, to assign the patent to Executive. Executive hereby grants to Employer a
royalty-free, perpetual, irrevocable license to any such patent obtained by
Executive in accordance with the preceding sentence.

2.6              Interpretation; Remedies. Consistent with Section 3.8 of this
Agreement, the covenants contained in this Section 2 (the “Covenants”) shall be
construed and interpreted in any judicial proceeding to permit their enforcement
to the maximum extent permitted by law and each of the Covenants is severable
and independently enforceable without reference to the enforceability of any
other Covenants. Further, if any provision of the Covenants or of this Section 2
is held by a court of competent jurisdiction to be overbroad as written,
Executive specifically agrees that the court should modify such provision in
order to make it enforceable, and that a court should view each such provision
as severable and enforce those severable

- 12 -

 

provisions deemed reasonable by such court. Executive agrees that the restraints
imposed by this Section 2 are fair and necessary to prevent Executive from
unfairly taking advantage of contacts established, nurtured, serviced, enhanced
or promoted and knowledge gained during Executive’s employment with Employer and
their Affiliates, and are necessary for the reasonable and proper protection of
Employer and their Affiliates and that each and every one of the restraints is
reasonable with respect to the activities prohibited, the duration thereof, the
Restricted Area, the scope thereof, and the effect thereof on Executive and the
general public. Executive acknowledges that the Covenants will not cause an
undue burden on Executive. Executive further acknowledges that violation of any
one or more of the Covenants would immeasurably and irreparably damage Employer
and their Affiliates, and, accordingly, Executive agrees that for any violation
or threatened violation of any of such Covenants, Employer shall, in addition to
any other rights and remedies available to it, at law or otherwise (including,
without limitation, the recovery of damages from Executive), be entitled to
specific performance and an injunction to be issued by any court of competent
jurisdiction enjoining and restraining Executive from committing any violation
or threatened violation of the Covenants. Executive hereby consents to the
issuance of such injunction and agrees to submit to the equitable jurisdiction
of any court of competent jurisdiction, without reference to whether Executive
resides or does business in that jurisdiction at the time such injunction is
sought or entered.

 

2.7              Notice Of Covenants. Executive agrees that prior to accepting
employment with any other Person during the Term or during the two-year period
following the termination of his employment with Employer, Executive shall
provide Employer with written notice of his intent to accept such employment,
which notice shall include the name of the prospective employer, the business
engaged in or to be engaged in by the prospective employer, and the position
Executive intends to accept with the prospective employer. In addition,
Executive shall provide such prospective employer with written notice of the
existence of this Agreement and the Covenants.

3.MISCELLANEOUS.

3.1              Notices. All notices, requests, and other communications to any
party under this Agreement must be in writing (including telefacsimile
transmission or similar writing) and shall be given to such party at his, her or
its address or telefacsimile number set forth below or at such other address or
telefacsimile number as such party may hereafter specify for the purpose of
giving notice to the other party:

If to the Executive:

At the Executive’s most recent address on file at the Company.

- 13 -

 

 

If to the Employer, to:

BB&T Corporation
Branch Banking and Trust Company
West Second Street
Winston-Salem, NC 27101
Facsimile: (336) 733-2189
Attention: General Counsel

Each such notice, request, demand or other communication shall be effective (i)
if given by mail, 72 hours after such communication is deposited in the mails
with first class postage prepaid, addressed as aforesaid or (ii) if given by any
other means, when delivered at the address specified in this Section 3.1.
Delivery of any notice, request, demand or other communication by telefacsimile
shall be effective when received if received during normal business hours on a
business day. If received after normal business hours, the notice, request,
demand or other communication will be effective at 10:00 a.m. on the next
business day.

3.2              Entire Agreement. This Agreement expresses the whole and entire
agreement between the parties with reference to the employment and service of
Executive and supersedes and replaces any prior employment agreements
(including, without limitation, the Predecessor Agreement), understandings or
arrangements (whether written or oral) among Employer and Executive. Without
limiting the foregoing, Executive agrees that this Agreement satisfies any
rights Executive may have had under any prior agreement or understanding
(including, without limitation, the Predecessor Agreement) with Employer with
respect to Executive’s employment by Employer.

3.3              Waiver; Modification. No waiver or modification of this
Agreement or of any covenant, condition, or limitation herein contained shall be
valid unless in writing and duly executed by the party to be charged therewith.
No evidence of any waiver or modification shall be offered or received in
evidence at any proceeding, arbitration, or litigation between the parties
hereto arising out of or affecting this Agreement, or the rights or obligations
of the parties hereunder, unless such waiver or modification is in writing, duly
executed as aforesaid. The parties further agree that the provisions of this
Section 3.3 may not be waived except as herein set forth.

3.4              Amendment. This Agreement may be amended, supplemented, or
modified only by a written instrument duly executed by or on behalf of each
party hereto.

3.5              No Third Party Beneficiary. The terms and provisions of this
Agreement are intended solely for the benefit of each party hereto and
Employer’s successors or assigns, and it is not the intention of the parties to
confer third-party beneficiary rights upon any other Person.

3.6              No Assignment; Binding Effect; No Attachment. This Agreement
and the obligations undertaken herein shall be binding upon and shall inure to
the benefit of any successors or assigns of Employer, and shall be binding upon
and inure to the benefit of Executive’s heirs, executors, administrators, and
legal representatives. Executive shall not be entitled to assign or delegate any
of Executive’s obligations or rights under this Agreement;

- 14 -

 

provided, however, that nothing in this Section 3.6 shall preclude Executive
from designating a beneficiary to receive any benefit payable under this
Agreement upon Executive’s death. Except as otherwise provided in this Agreement
or required by applicable law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge or hypothecation or to execution, attachment, levy,
or similar process or assignment by operation of law, and any attempt, voluntary
or involuntary, to effect any such action shall be null, void and of no effect.

 

3.7           Headings. The headings of paragraphs and sections herein are
included solely for convenience of reference and shall not control the meaning
or interpretation of any of the provisions of this Agreement.

3.8          Severability. Employer and Executive intend all provisions of this
Agreement to be enforced to the fullest extent permitted by law. Accordingly, if
a court of competent jurisdiction determines that the scope and/or operation of
any provision of this Agreement is too broad to be enforced as written, Employer
and Executive intend that the court should reform such provision to such
narrower scope and/or operation as it determines to be enforceable. If, however,
any provision of this Agreement is held to be illegal, invalid, or unenforceable
under present or future law, and not subject to reformation, then (i) such
provision shall be fully severable, (ii) this Agreement shall be construed and
enforced as if such provision was never a part of this Agreement, and (iii) the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by illegal, invalid, or unenforceable provisions or by
their severance.

3.9          Governing Law. The parties intend that this Agreement and the
performance hereunder and all suits and special proceedings hereunder shall be
governed by and construed in accordance with and under and pursuant to the laws
of the State of North Carolina without regard to conflicts of law principles
thereof and that in any action, special proceeding or other proceeding that may
be brought arising out of, in connection with, or by reason of this Agreement,
the laws of the State of North Carolina shall be applicable and shall govern to
the exclusion of the law of any other forum. Any action, special proceeding or
other proceeding with respect to this Agreement shall be brought exclusively in
the federal or state courts of the State of North Carolina, and by execution and
delivery of this Agreement, Executive and Employer irrevocably consent to the
exclusive jurisdiction of those courts and Executive hereby submits to personal
jurisdiction in the State of North Carolina. Executive and Employer irrevocably
waive any objection, including any objection based on lack of jurisdiction,
improper venue or forum non conveniens, which either may now or hereafter have
to the bringing of any action or proceeding in such jurisdiction in respect to
this Agreement or any transaction related hereto. Executive and Employer
acknowledge and agree that any service of legal process by mail in the manner
provided for notices under this Agreement constitutes proper legal service of
process under applicable law in any action or proceeding under or in respect to
this Agreement.

3.10        Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

- 15 -

 

 

3.11          Withholding. Employer shall deduct and withhold all federal,
state, local and employment taxes and any other similar sums required by
applicable law, or in accordance with the applicable provisions of Employer’s
employee benefit plans, to be withheld from any payments made pursuant to the
terms of this Agreement.

3.12          Definitions. Wherever used in this Agreement, including, but not
limited to, the Recitals, the following terms shall have the meanings set forth
below (unless otherwise indicated by the context) and such meanings shall be
applicable to both the singular and plural form (except where otherwise
expressly indicated):

a.                  “Affiliate” means a Person or person that directly or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, another Person or person.

b.                  “Business” means the banking business, which business
includes, but is not limited to, the consumer, savings, and commercial banking
business; the trust business; the savings and loan business; and the mortgage
banking business.

c.                   “Change of Control” shall have the meaning ascribed to such
term in BB&T’s 2012 Incentive Plan, as in effect on the Effective Date.

d.                  “Change of Control Period” means the period commencing on
the date of a Change of Control and concluding on the second anniversary
thereof.

e.                  “Code” means the Internal Revenue Code of 1986, as amended,
and rules and regulations issued thereunder.

f.                   “Commencement Month” means the first day of the calendar
month next following the month in which Executive’s Termination Date occurs.

g.                  “Compensation Continuance Period” means the time period
commencing with the Commencement Month and ending on the date that coincides
with the expiration of the thirty-six (36) consecutive month period which began
with the Commencement Month or, if the Term had previously been fixed by the
Employee to a definite three- (3-) year period, the expiration of the remaining
period in such fixed Term.

h.                  “Computation Period” means the twelve (12) consecutive month
period beginning with the Commencement Month and, thereafter, beginning with
each annual anniversary of the Commencement Month.

i.                    “Confidential Information” means all non-public
information that has been created, discovered, obtained, developed or otherwise
become known to Employer or their Affiliates other than through public sources,
including, but not limited to, all competitively-sensitive information, all
inventions, processes, data, computer programs, software, databases, know-how,
digital intellectual property, marketing plans, business and sales plans and
strategies, training programs and procedures, acquisition prospects, customer
lists, diagrams and charts and similar items, depositor lists, clients lists,
credit information, budgets, projections, new products, information covered by
the Trade Secrets Protection Act, N.C. Gen. Stat., Chapter 66, §§152 to

- 16 -

 

 

 

162, and other information owned by the Employer or their Affiliates which is
not public information.

k.                  “Excise Tax” means the excise tax on excess parachute
payments under Section 4999 of the Code (or any successor or similar provision
thereof), including any interest or penalties with respect to such excise tax.

l.                    “Pension Plan” means the BB&T Corporation Pension Plan, a
tax qualified defined benefit pension plan, as the same may either be amended
from time to time or terminated

m.                “Person” means any individual, person, partnership, limited
liability company, joint venture, corporation, company, firm, group or other
entity.

n.                  “Restricted Area” means the continental United States.

o.                  “Retirement” and “retires” means voluntary termination by
Executive of Executive’s employment with Employer upon satisfaction of the
requirements for early retirement or normal retirement under the Pension Plan.

p.                  “Termination Compensation” means a monthly cash amount equal
to one-twelfth ( 1/12th) of the average annual cash compensation received
(including cash bonuses and other cash-based compensation, including for these
purposes amounts earned or payable whether or not deferred) by Executive during
the three (3) calendar years immediately preceding the calendar year in which
Executive’s Termination Date occurs. In no event shall Executive’s Termination
Compensation include equity-based compensation (e.g., income realized as a
result of Executive’s exercise of non-qualified stock options or other stock
based benefits).

q.                  “Termination Date” means the date Executive’s employment
with Employer is terminated, and which termination is a “separation from
service” within the meaning of Section 409A.

r.                   “Termination Year” means the calendar year in which
Executive’s Termination Date occurs.

s.                   “Treasury” means the United States Department of the
Treasury.

3.13          Code Section 409a.

a.                  In General. To the extent applicable, the parties hereto
intend that this Agreement comply with Section 409A of the Code and all
regulations, guidance, or other interpretative authority thereunder (“Section
409A”) or an exemption or exclusion therefrom. The parties hereby agree that
this Agreement shall be construed in a manner to comply with Section 409A and
that should any provision be found not in compliance with Section 409A, the
parties are hereby contractually obligated to execute any and all amendments to
this Agreement deemed necessary and required by legal counsel for Employer to
achieve compliance with Section 409A. By execution and delivery of this
Agreement, Executive irrevocably waives any objections Executive may have to the
amendments required by Section 409A.

- 17 -

 

 

b.                  Specified Employee. Notwithstanding anything contained in
this Agreement to the contrary, if at the time of Executive’s “separation from
service” (as defined in Section 409A) Executive is a “specified employee”
(within the meaning of Section 409A and the Company’s specified employee
identification policy) and if any payment, reimbursement and/or in-kind benefit
that constitutes nonqualified deferred compensation (within the meaning of
Section 409A) is deemed to be triggered by Executive’s separation from service,
then, to the extent one or more exceptions to Section 409A are inapplicable
(including, without limitation, the exception under Treasury Regulation Section
1.409A-1(b)(9)(iii) relating to separation pay due to an involuntary separation
from service and its requirement that installments must be paid no later than
the last day of the second taxable year following the taxable year in which such
an employee incurs the involuntary separation from service), all payments,
reimbursements, and in-kind benefits that constitute nonqualified deferred
compensation (within the meaning of Section 409A) to Executive shall not be paid
or provided to Executive during the six- (6-) month period following Executive’s
separation from service, and (i) such postponed payment and/or
reimbursement/in-kind amounts shall be paid to Executive in a lump sum within
thirty (30) days after the date that is six (6) months following Executive’s
separation from service; (ii) any amounts payable to Executive after the
expiration of such six- (6-) month period shall continue to be paid to Executive
in accordance with the terms of the Employment Agreement; and (iii) to the
extent that any group hospitalization plan, health care plan, dental care plan,
life or other insurance or death benefit plan, and any other present or future
similar group executive benefit plan or program or any lump sum cash out thereof
is nonqualified deferred compensation (within the meaning of Section 409A),
Executive shall pay for such benefits from his Termination Date until the first
day of the seventh month following the month of Executive’s separation from
service, at which time the Company shall reimburse Executive for such payments.
If Executive dies during such six- (6-) month period and prior to the payment of
such postponed amounts of nonqualified deferred compensation, only the amount of
nonqualified deferred compensation equal to the number of whole months that
Executive lived shall be paid in a lump sum to Executive’s estate or, if
applicable, to Executive’s designated beneficiary within thirty (30) days after
the date of Executive’s death.

c.                   Reimbursements and In-Kind Benefits. Notwithstanding any
other provision of the applicable plans and programs, all reimbursements and
in-kind benefits provided under this Agreement shall be made or provided in
accordance with the requirements of Section 409A, including, where applicable,
the requirement that (i) the amount of expenses eligible for reimbursement and
the provision of benefits in kind during a calendar year shall not affect the
expenses eligible for reimbursement or the provision of in-kind benefits in any
other calendar year; (ii) the reimbursement for an eligible expense will be made
on or before the last day of the calendar year following the calendar year in
which the expense is incurred; (iii) the right to reimbursement or right to
in-kind benefit is not subject to liquidation or exchange for another benefit;
and (iv) each reimbursement payment or provision of in-kind benefit shall be one
of a series of separate payments (and each shall be construed as a separate
identified payment) for purposes of Section 409A.

d.                  Miscellaneous Section 409A Compliance. All payments to be
made to Executive upon a termination of employment may only be made upon a
“separation from service” (within the meaning of Section 409A) of Executive; and
phrases in this Agreement such as “termination of employment,” “Executive’s
termination,” “terminated,” and similar phrases

- 18 -

 

 

shall mean a “separation from service” within the meaning of Section 409A. For
purposes of Section 409A, (i) each payment made under this Agreement shall be
treated as a separate payment; (ii) Executive may not, directly or indirectly,
designate the calendar year of payment; and (iii) no acceleration of the time
and form of payment of any nonqualified deferred compensation to Executive, or
any portion thereof, shall be permitted. 

3.14          Attorneys’ Fees. In the event any dispute shall arise between
Executive and Employer as to the terms or interpretations of this Agreement,
whether instituted by formal legal proceedings or otherwise, including any
action taken by Executive to enforce the terms of this Agreement or in defending
against any action taken by Employer, Employer shall reimburse Executive for all
reasonable costs and expenses, including reasonable attorneys’ fees, arising
from such dispute, proceeding or action, if Executive shall prevail in any
action initiated by Executive or shall have acted reasonably and in good faith
in defending against any action initiated by Employer. Such reimbursement shall
be paid within ten (10) days of Executive’s furnishing to Employer written
evidence, which may be in the form, among other things, of a cancelled check or
receipt, of any costs or expenses incurred by Executive. Any such request for
reimbursement by Executive shall be made no more frequently than at sixty (60)
day intervals.

3.15          Joint And Several Obligations. To the extent permitted by
applicable law, all obligations of the Employer under this Agreement shall be
joint and several.

3.16          No Excise Tax. Anything in this Agreement to the contrary
notwithstanding, Executive and Employer agree that in no event shall the present
value of all payments, distributions and benefits provided (including, without
limitation, the acceleration of exercisability of any stock option) to Executive
or for Executive’s benefit (whether paid or payable or distributed or
distributable) pursuant to the terms of this Agreement or otherwise which
constitute a “parachute payment” when aggregated with other payments,
distributions, and benefits which constitute “parachute payments,” exceed two
hundred ninety-nine percent (299%) of Executive’s “base amount.” As used herein,
“parachute payment” has the meaning ascribed to it in Section 280G(b)(2) of the
Code; and “base amount” has the meaning ascribed to it in Code Section 280G and
the regulations. If the “present value”, as defined in Code Sections 280G(d)(4)
and 1274(b)(2), of such aggregate “parachute payments” exceeds the 299%
limitation set forth herein, such payments, distributions and benefits shall be
reduced by Employer in accordance with the order of priority set forth below so
that such reduced amount will result in no portion of the payments,
distributions and benefits being subject to Excise Tax. All calculations
required to be made under this Section 3.16 shall be made by any nationally
recognized accounting firm which is BB&T’s outside auditor immediately prior to
the event triggering the payment(s), distribution(s) and benefit(s) described
above (the “Accounting Firm”). BB&T shall cause the Accounting Firm to provide
detailed supporting calculations to BB&T and Executive. All fees and expenses of
the Accounting Firm shall be borne solely by BB&T. Such payments, distributions
and benefits will be reduced by Employer in accordance with the following order
of priority: (i) first, “Full Credit Payments” (as defined below) will be
reduced in reverse chronological order such that the payment owed on the latest
date following the occurrence of the event triggering the reduction will be the
first payment to be reduced until such payment is reduced to zero, and then the
payment owed on the next latest date following occurrence of the event
triggering the reduction will be the second payment to be reduced until such
payment is equal to zero, and so forth, until all such Full Credit Payments have
been

- 19 -

 

reduced to zero, and (ii) second, “Partial Credit Payments” (as defined below)
will be reduced in reverse chronological order in the same manner as “Full
Credit Payments” are reduced. “Full Credit Payment” means a payment,
distribution or benefit, whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise, that if reduced in value
by one dollar ($1.00) reduces the amount of a “parachute payment” by one dollar
($1.00). “Partial Credit Payment” means a payment, distribution or benefit,
whether paid or payable or distributed or distributable pursuant to the terms of
this Agreement or otherwise, that if reduced in value by one dollar ($1.00)
reduces the amount of a parachute payment by an amount that is less than one
dollar ($1.00). For clarification purposes only, a “Partial Credit Payment”
would include a stock option as to which vesting is accelerated upon an event
that triggers the reduction, where the in the money value of the option exceeds
the value of the option acceleration that is added to the parachute payment.

 

3.17          Recitals. The Recitals to this Agreement are a part of this
Agreement.

[The balance of this page is intentionally left blank.]

 

- 20 -

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date, but on the actual dates indicated below.

 





BB&T CORPORATION   BRANCH BANKING AND TRUST COMPANY               By:     By:  
  Name: Robert E. Greene   Name: Robert E. Greene   Title: Senior Executive Vice
President   Title: President               Date: December 19, 2012   Date:
December 19, 2012                     KELLY S. KING                            
              Date: December 19, 2012  





 

 